Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/04/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,192,953 B1 patent to Fukumoto in view of machine translated patent to Maruoka (JP2005212742A) and Maruoka (US 2010/0269967 A1), herein referred to as Maruoka 2. 
Regarding claim 1, Fukumoto teaches a pneumatic tire (1) that rotates about a rotation axis, comprising: a tread portion that comprises a tread rubber (2); and side portions (2) provided to both sides in a tire lateral direction of the tread portion, each comprising a side rubber; a carcass (6); and a belt layer (7) disposed outward of the carcass in a tire radial extends along (in figure 1, the imaginary line is extending along the middle) the ground contact surface (see annotated figure 1 below) in a meridian cross section of the tread portion that passes through the rotation axis; a second imaginary line that passes through a bottom portion of the shoulder main groove and is parallel to the first imaginary line; an intersection point between the second imaginary line and a surface of the shoulder land portion outward of the ground contact edge in the tire lateral direction; and a tire equatorial plane (C) that intersects the rotation axis and passes through a center of the tread portion in the tire lateral direction; given A (TA) as a distance in the tire lateral direction between the intersection point and the tire equatorial plane, B (Go) as a groove depth of the shoulder main groove (“the main grooves G are a deep groove having a depth Hg of at least 12.0 mm” [column 2, lines 60-61]), and C (TB) as a distance in the tire lateral direction between the ground contact 

    PNG
    media_image1.png
    953
    835
    media_image1.png
    Greyscale

Fukumoto annotated Figure 1
Fukumoto is silent in regards to the belt layer comprises a plurality of belt plies disposed in the tire radial direction, with two of the plurality of belt plies adjacent to each other in the tire radial direction forming a cross ply belt layer; and given Q as a distance in the tire lateral direction between the tire equatorial plane and an end portion of the belt ply among the two belt plies forming the cross ply belt layer having the shortest dimension in the tire lateral direction, the condition 0.75 <Q/C < 0.95 is satisfied. Nonetheless, one ordinary skill in the art would easily deduce this ratio from generic relationships in heavy duty tires. For example, Maruoka defines a relationship of belt layer widths, W1, W2 and W3 share a relationship of W1>W2>W3 where W3 is 0.7W2-0.85W2, W2 is .9W1 -.95W1 and W1 is .8TW-.95TW. From figure 1, it can be clearly seen that W3 is the distance in the tire lateral direction between the equatorial pane and an end portion of the belt ply with the shortest width. Using simple geometry, one ordinary skilled in the art discerns that W3 is therefore 0.504TW-0.565TW.  Since C is TW/2, the ratio of Q/C (W3/TW/2) is 1.008 < Q/C < 1.13. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. It would have been obvious to one having ordinary skill in the art to discern the ratio specified by the applicant to effectively enhance the tire strength (breaking energy) and accomplishing a light weight. 
Additionally, Fukumoto is also silent to a center land portion comprised in the plurality of land portions, intersects the tire equatorial plane, and a condition 0.80 < F/G < 1.30 is satisfied, where F represents a distance in the tire lateral direction between an opening end portion outward of the shoulder main groove in the tire lateral direction and the ground < F/G < 1.30. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an additional main groove to improve drainage in the tire and to size the ribs in order to reduce the shoulder wear in the shoulder ribs [0039-0041]. 
Regarding claim 3,  Fukumoto discloses wherein an end portion of the belt layer in the tire lateral direction is disposed inward or outward of the shoulder main groove in the tire lateral direction (see figure 1). 
Regarding claim 6, Fukumoto teaches wherein: there are further defined a third imaginary line that passes through the ground contact edge and the intersection point in the meridian cross section, and a fourth imaginary line that is parallel with the tire equatorial plane and passes through the intersection point given θa as an angle formed by the third imaginary line and the fourth imaginary line, the condition 5o < θa < 50o is satisfied.  Using simple trigonometry, Fukumoto teaches the angle formed by the third and fourth imaginary line: Fukumoto discloses the distance from the tread edge to fourth imaginary line is LF-LC (see annotated figure 1). Using working example 1 on table 1, this is 15.7 mm (28.9 mm -13.2 mm). The depth of the intersection between the third and the fourth imaginary line is analogous to an improved tread portion being capable of reducing uneven wear in tread shoulder regions without sacrificing the wandering performance and traction performance” [column 1, lines 5-10]. 
Regarding claim 8, Fukumoto teaches wherein the pneumatic tire is a heavy duty tire mounted to a truck or a bus [column 1, lines 5-10]. 
Regarding claim 20,
Regarding claim 22, since Maruoka2 is being used to modify Fukumoto to include five rib tires having a center rib on the tire equator [0038], the modified tire would have five land portions provided in the tire lateral direction and no crown main groove in the center. In other words, four of the main grooves are located in the tire lateral direction, as portrayed in Maruoka2’s figure 2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an additional main groove to improve drainage in the tire and to size and have a center rib in order to reduce the shoulder wear in the shoulder ribs [0039-0041].
 Regarding claim 23, annotated figure 1 above delineates the first imaginary line passing along the ground contact surface.

Claims 2, 4, 7, 9-10 and, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,192,953 B1 patent to Fukumoto in view of machine translated patent to Maruoka (JP2005212742A) and Maruoka (US 2010/0269967 A1), herein referred to as Maruoka 2, and further in view of WO 2014/175276 A1 publication to Kunugi (US publication 2016/0068023 A1 will be used as the English translation). 
Regarding claim 2, Fukumoto and Maruoka silent to wherein given N as a distance in the tire radial direction between the ground contact surface of the shoulder land portion at end portion of the belt ply that, among the two belt plies that form the cross ply belt layer is disposed outward in the tire radial direction, the condition 1.0 < N/B < 1.4 is satisfied. One skilled in the art would be motivated to look to similar art to determine the distance in the tire radial direction between the ground contact surface of the shoulder land portion at end portion 
Regarding claim 9,  Fukumoto discloses wherein an end portion of the belt layer in the tire lateral direction is disposed inward or outward of the shoulder main groove in the tire lateral direction (see figure 1). 
Regarding claims 4 and 10, Fukumoto is silent to wherein the belt ply comprises a plurality of belt cords and a belt rubber that covers the belt cords and given BP as a number of the belt cords disposed per 50 mm, the condition 20 cords < BP < 30 cords is satisfied. One skilled in the art would look to similar art to determine the number of belts conventionally used in heavy duty tires. Kunugi teaches a range of 20 cords < BP < 25 cords [0079]. Overlapping range is a prima facie case of obviousness. It would have been obvious to one having ordinary 
Regarding claim 7, Fukumoto is silent in regards to given D as a distance in the tire lateral direction between the tire equatorial plane and an opening end portion outward of the shoulder main groove in the tire lateral direction, the condition D/C < 0.80 is satisfied. However, Kunugi discloses Wsh/TW =0.10 in figure 9A and 2. D = TW-Wsh, therefore, D/C =1-Wsh/TW which is < 0.90. Overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to incorporate this range to enhance uneven wear resistance performance [0003].
Regarding claim 16, Fukumoto teaches Regarding claim 1, Fukumoto teaches a pneumatic tire (1) that rotates about a rotation axis, comprising: a tread portion that comprises a tread rubber (2); and side portions (2) provided to both sides in a tire lateral direction of the tread portion, each comprising a side rubber; a carcass (6); and a belt layer (7) disposed outward of the carcass in a tire radial direction; the tread portion further comprising a plurality of circumferential main grooves (G) provided in the tire lateral direction, each extending in a tire circumferential direction, and a plurality of land portions [column 3, line 1] that are defined by the circumferential main grooves (Go) and comprise a ground contact surface (TE) that comes into contact with a road surface; the tread rubber with the circumferential main grooves and the land portions formed therein being disposed outward of the belt layer in the tire radial direction; the land portions comprising a shoulder land portion (Ro) that is disposed outward of a shoulder main groove (Go) that is closest among the plurality of circumferential main grooves to a ground contact edge of the tread portion in the tire lateral direction, and comprises the 
Fukumoto is silent in regards to the belt layer comprises a plurality of belt plies disposed in the tire radial direction, with two of the plurality of belt plies adjacent to each other in the tire radial direction forming a cross ply belt layer; and given Q as a distance in the tire lateral direction between the tire equatorial plane and an end portion of the belt ply among the two belt plies forming the cross ply belt layer having the shortest dimension in the tire lateral direction, the condition 0.75 <Q/C < 0.95 is satisfied. Nonetheless, one ordinary skill in the art would easily deduce this ratio from generic relationships in heavy duty tires. For example, Maruoka defines a relationship of belt layer widths, W1, W2 and W3 share a relationship of W1>W2>W3 where W3 is .7TW-0.85TW, W2 is .9W1 -.95W1 and W1 is .8TW-.95TW. From figure 1, it can be clearly seen that W3 is the distance in the tire lateral direction between the equatorial pane and an end portion of the belt ply with the shortest width. Using simple geometry, one ordinary skilled in the art discerns that W3 is therefore .504TW-0.565TW.  Since C is TW/2, the ratio of Q/C (W3/TW/2) is 1.008 < Q/C < 1.13. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. It would have been obvious to one having ordinary skill in the art to discern the ratio specified by the applicant to effectively enhance the tire strength (breaking energy) and accomplishing a light weight. 
Additionally, Fukumoto is also silent to a center land portion comprised in the plurality of land portions. Nonetheless analogous art, Maruoka2, who also teaches a heavy duty tire, 
Regarding claim 17, although Fukumoto is silent in regards to wherein given H as a distance in the tire lateral direction between the tire equatorial plane and a portion of the side portion most outward in the tire lateral direction, the condition 0.76 < C/H < 0.96 is satisfied. Analogous art, Kunugi discloses “the tread width TW and the cross-sectional width Wca of the carcass layer 13 have a relationship such that 0.82 < TW /Ca<0.92, where TW corresponds to 2xC and Ca substantially corresponds to 2xH.  Overlapping range is a prima facie evidence of obviousness. In re Malagari, 184 USPQ 549 (CCPA 1974). Hence, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fukumoto with Kunugi to enhance uneven wear resistance performance [0003]. 

Claims 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,192,953 B1 patent to Fukumoto in view of machine translated patent to Maruoka (JP2005212742A) and Maruoka (US 2010/0269967 A1), herein referred to as Maruoka 2, and further in view of WO 2014/175276 A1 publication to Kunugi (US publication 2016/0068023 A1 will be used as the English translation) and WO 2014/057552 A1 to Kotoku (US 2015/0273943 will be used as the English translation). 
Regarding claims 5 and 11, Fukumoto, Maruoka and Kunugi do not explicitly teach given Mbp as a modulus at 100% elongation of the belt rubber in a new product, the condition 5.5 MPa < Mbp is satisfied.  Nonetheless, analogous art, Kotoku discloses this exact range in paragraph 0111. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this range since is allows the shearing strain of the periphery rubber between the edge portion of the circumferential reinforcing layer and the cross belts to be alleviated [0111]. 
Regarding claim 12, Fukumoto teaches wherein: there are further defined a third imaginary line that passes through the ground contact edge and the intersection point in the meridian cross section, and a fourth imaginary line that is parallel with the tire equatorial plane and passes through the intersection point given θa as an angle formed by the third imaginary line and the fourth imaginary line, the condition 5o < θa < 50o is satisfied.  Using simple trigonometry, Fukumoto teaches the angle formed by the third and fourth imaginary line: Fukumoto discloses the distance from the tread edge to fourth imaginary line is LF-LC (see annotated figure 1). Using working example 1 on table 1, this is 15.7 mm (28.9 mm -13.2 mm). The depth of the intersection between the third and the fourth imaginary line is analogous to the groove depth, Hg, which is 18.2 mm. Hence, the angle formed by these two points is the arctan (15.7/18.2) which is 40.78 degrees. This value falls in applicant’s claims 6 and 12. According to MPEP 2131.03, prior art which teaches a range within, overlapping or touching the claimed range is anticipated if the prior art range discloses the claimed range with “sufficient an improved tread portion being capable of reducing uneven wear in tread shoulder regions without sacrificing the wandering performance and traction performance” [column 1, lines 5-10]. 
Regarding claim 13, Fukumoto is silent in regards to given D as a distance in the tire lateral direction between the tire equatorial plane and an opening end portion outward of the shoulder main groove in the tire lateral direction, the condition D/C < 0.80 is satisfied. However, Kunugi discloses Wsh/TW =0.10 in figure 9A and 2. D = TW-Wsh, therefore, D/C =1-Wsh/TW which is < 0.90. Overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to incorporate this range to enhance uneven wear resistance performance [0003].
Regarding claim 14, Fukumoto teaches wherein the pneumatic tire is a heavy duty tire mounted to a truck or a bus [column 1, lines 5-10]. 

Claims 1 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka (US 2010/0269967 A1), herein referred to as Maruoka 2 in view of US 6,192,953 B1 patent to Fukumoto and machine translated patent to Maruoka (JP2005212742A). 
Regarding claim 1, Maruoka2 teaches a pneumatic tire that rotates about a rotation axis, comprising: a tread portion that comprises a tread rubber (2); and side portions (3) provided to both sides in a tire lateral direction of the tread portion, each comprising a side extends along (in figure 1) the ground contact surface (see annotated figure 1 below) in a meridian cross section of the tread portion that passes through the rotation axis; a second imaginary line that passes through a bottom portion of the shoulder main groove and is parallel to the first imaginary line; an intersection point between the second imaginary line and a surface of the shoulder land portion outward of the ground contact edge in the tire lateral direction; 
However, Maruoka2 is silent to the shoulder land portion outward of the ground contact edge in the tire lateral direction comprising a surface connected to a surface of the side portion. Nonetheless, analogous heavy duty tire art, Fukumoto, depicts a shoulder land portion outward of the ground contact edge in the tire lateral direction comprising a surface connected to a surface of the side portion (TE) in figure 1 that decreases the camber thrust (CT) to improve the wandering performance (column 3, lines 8-11). Therefore, it would have been obvious to 

    PNG
    media_image2.png
    904
    748
    media_image2.png
    Greyscale

Hence, using the teachings of Fukumoto,  Fukumoto teaches A (TA) as a distance in the tire lateral direction between the intersection point and the tire equatorial plane, B (Go) as a groove depth of the shoulder main groove (“the main grooves G are a deep groove having a depth Hg of at least 12.0 mm” [column 2, lines 60-61]), and C (TB) as a distance in the tire lateral direction between the ground contact edge and the tire equatorial plane, the condition 0.80 < (B+C)/A<1.15 is satisfied. Since TA (A) =113 mm, TB (C) =103 mm and Hg (B) =18.2 mm (see working examples in table 1), B+C/A =1.07. According to MPEP 2131.03, prior art which teaches a range within, overlapping or touching the claimed range is anticipated if the prior art 
Maruoka2 further discloses a four rib tire can alternatively be configured as a five rib tire having a center rib on the tire equator [0038] and for the relationship of the distance in the tire later direction between an opening end portion outward of the shoulder main groove as Rs and a dimension of the center land portion in the tire lateral direction as Rc, with a ratio of 1.25-1.45 [0041] and figure 2. This overlaps with applicant’s range of 0.80 < F/G < 1.30. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an additional main groove to improve drainage in the tire and to size the ribs in order to reduce the shoulder wear in the shoulder ribs [0039-0041].
Although Maruoka2 is silent to the belt layers, one ordinary skilled in the art would look to conventional heavy duty tire art to determine the relationship between the shorter belt ply of the cross ply belt layer and the tire equatorial plane. Analogous art, Maruoka, further defines a relationship of belt layer widths, W1, W2 and W3 share a relationship of W1>W2>W3 where W3 is 0.7W2-0.85W2, W2 is .9W1 -.95W1 and W1 is .8TW-.95TW. From figure 1, it can be clearly seen that W3 is the distance in the tire lateral direction between the equatorial pane and an end portion of the belt ply with the shortest width. Using simple geometry, one ordinary < Q/C < 1.13. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. It would have been obvious to one having ordinary skill in the art to discern the ratio specified by the applicant to effectively enhance the tire strength (breaking energy) and accomplishing a light weight. 
Regarding claim 24, annotated figure 1 delineates the second imaginary line extends along the bottom portion of the shoulder main groove and another bottom portion of another main groove inward in the tire width direction of the shoulder main groove and is parallel to the first imaginary line. 
Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka (US 2010/0269967 A1), herein referred to as Maruoka 2 in view of US 6,192,953 B1 patent to Fukumoto and machine translated patent to Maruoka (JP2005212742A)., and further in view of WO 2014/175276 A1 publication to Kunugi (US publication 2016/0068023 A1 will be used as the English translation). 
Regarding claim 16, Maruoka2 teaches a pneumatic tire that rotates about a rotation axis, comprising: a tread portion that comprises a tread rubber (2); and side portions (3) provided to both sides in a tire lateral direction of the tread portion, each comprising a side rubber; a carcass (6); and a belt layer (7) disposed outward of the carcass in a tire radial direction; the tread portion further comprising a plurality of circumferential main grooves (10) provided in the tire lateral direction, each extending in a tire circumferential direction, and a plurality of land portions (11) that are defined by the circumferential main grooves (10) and extends along (in figure 1) the ground contact surface (see annotated figure 1 below) in a meridian cross section of the tread portion that passes through the rotation axis; a second imaginary line that passes through a bottom portion of the shoulder main groove and is parallel to the first imaginary line; an intersection point between the second imaginary line and a surface of the shoulder land portion outward of the ground contact edge in the tire lateral direction; 
However, Maruoka2 is silent to the shoulder land portion outward of the ground contact edge in the tire lateral direction comprising a surface connected to a surface of the side portion. Nonetheless, analogous heavy duty tire art, Fukumoto, depicts a shoulder land portion outward of the ground contact edge in the tire lateral direction comprising a surface connected to a surface of the side portion (TE) in figure 1 that decreases the camber thrust (CT) to improve the wandering performance (column 3, lines 8-11). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire taught by Maruoka to include the teachings of Fukumoto in order to improve wandering performance. 
Hence, using the teachings of Fukumoto,  Fukumoto teaches A (TA) as a distance in the tire lateral direction between the intersection point and the tire equatorial plane, B (Go) as a groove depth of the shoulder main groove (“the main grooves G are a deep groove having a depth Hg of at least 12.0 mm” [column 2, lines 60-61]), and C (TB) as a distance in the tire lateral direction between the ground contact edge and the tire equatorial plane, the condition 0.80 < (B+C)/A<1.15 is satisfied. Since TA (A) =113 mm, TB (C) =103 mm and Hg (B) =18.2 mm (see working examples in table 1), B+C/A =1.07. According to MPEP 2131.03, prior art which teaches a range within, overlapping or touching the claimed range is anticipated if the prior art range discloses the claimed range with “sufficient specificity.”  Furthermore, MPEP 2144.05 (II) states it is prima facie obvious to optimize a workable range guided by the prior art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the range taught by Fukumoto and to further optimize it in order to have “an improved tread portion being capable of reducing uneven wear in tread shoulder regions without sacrificing the wandering performance and traction performance” [column 1, lines 5-10]. 
Maruoka2 further discloses a four rib tire can alternatively be configured as a five rib tire having a center rib on the tire equator [0038] and for the relationship of the distance in the tire later direction between an opening end portion outward of the shoulder main groove as Rs and a dimension of the center land portion in the tire lateral direction as Rc, with a ratio of 1.25-1.45 [0041] and figure 2. This overlaps with applicant’s range of 0.80 < F/G < 1.30. It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Although Maruoka2 is silent to the belt layers, one ordinary skilled in the art would look to conventional heavy duty tire art to determine the relationship between the shorter belt ply of the cross ply belt layer and the tire equatorial plane. Analogous art, Maruoka, further defines a relationship of belt layer widths, W1, W2 and W3 share a relationship of W1>W2>W3 where W3 is 0.7W2-0.85W2, W2 is .9W1 -.95W1 and W1 is .8TW-.95TW. From figure 1, it can be clearly seen that W3 is the distance in the tire lateral direction between the equatorial pane and an end portion of the belt ply with the shortest width. Using simple geometry, one ordinary skilled in the art discerns that W3 is therefore 0.504TW-0.565TW.  Since C is TW/2, the ratio of Q/C (W3/TW/2) is 1.008 < Q/C < 1.13. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. It would have been obvious to one having ordinary skill in the art to discern the ratio specified by the applicant to effectively enhance the tire strength (breaking energy) and accomplishing a light weight. 
In addition, although Fukumoto is silent in regards to wherein given H as a distance in the tire lateral direction between the tire equatorial plane and a portion of the side portion most outward in the tire lateral direction, the condition 0.76 < C/H < 0.96 is satisfied. Analogous art, Kunugi discloses “the tread width TW and the cross-sectional width Wca of the carcass layer 13 have a relationship such that 0.82 < TW /Ca<0.92, where TW corresponds to 2xC and Ca substantially corresponds to 2xH.  Overlapping range is a prima facie evidence of obviousness. In re Malagari, 184 USPQ 549 (CCPA 1974). Hence, it would be obvious to one 
Regarding claim 25, annotated figure 1 delineates the second imaginary line extends along the bottom portion of the shoulder main groove and another bottom portion of another main groove inward in the tire width direction of the shoulder main groove and is parallel to the first imaginary line. 

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. In response to applicant's argument that does not explicitly single out the four to five rib configuration to solely reducing the shoulder wear in the shoulder ribs and to improve drainage, five ribs is an art recognized alternative to four ribs and that a person has a good reason to pursue known options within his or her technical graps. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Applicant argues Fukumoto explicitly uses a zigzag main groove on the equator and has a shallower depth.  However, Fukumoto does not teach away from the use of straight main grooves. Fukumoto suggests changing zigzag grooves into straight grooves to reduce unevenness (column 1 lines 28-30). Furthermore, in the rejection of Muroaka2 in view of Fukumoto, Muroaka2 teaches the use of straight grooves [0039] while Fukumoto is 
As for the second imaginary line, claims 1 and 16 only require the line pass through the bottom of the shoulder groove, not the center groove. Furthermore, the rejection of Muroaka2 in view of Fukumoto discloses the first imaginary line extending along the ground contact surface the second imaginary line extends along the bottom portion of the shoulder main groove and another bottom portion of another main groove. Muraoka2’s teachings also satisfies the claim limitation 0.80 <F/G < 1.30 [0041]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT C DYE/Primary Examiner, Art Unit 1749